Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-161521 XCEL ENERGY INC. (a Minnesota corporation) $250,000,000 4.80% SENIOR NOTES, SERIES DUE SEPTEMBER 15, 2041 Issuer: Xcel Energy Inc. (a Minnesota corporation) Issue Format: SEC Registered Ratings*: Baa1/BBB+/BBB+ (Moody's/Standard & Poor's/Fitch) Security Type: Senior Notes Pricing Date: September 7, 2011 Settlement Date: September 12, 2011 (T+3) Interest Payment Dates: Each March 15 and September 15, commencing March 15, 2012 Principal Amount: Maturity Date: September 15, 2041 Reference Benchmark: 4.375% due May 15, 2041 Benchmark Price: 119-29+ Benchmark Yield: 3.315% Re-offer Spread: +150 bps Re-offer Yield: 4.815% Coupon: 4.800% Issue Price to Public: Net Proceeds to Issuer: 99.763% $247,220,000 (before transaction expenses) Optional Redemption: Redeemable prior to March 15, 2041, in whole or in part at a “make whole” redemption price at the Treasury Yield plus 25 basis points; redeemable on or after March 15, 2041, in whole or in part at the option of the Company at a price of 100% plus accruedand unpaid interest Minimum Denominations: CUSIP/ISIN: Underwriters: 98389BAN0/US98389BAN01 Barclays Capital Inc. Morgan Stanley & Co. LLC RBS Securities Inc. * Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Barclays Capital Inc. toll free at 1-888-603-5847, Morgan Stanley & Co. LLC toll free at 1-866-718-1649 or RBS Securities Inc. toll free at
